The memorandum of the trial court indicates that the verdict was set aside because the court believed the defendant and not the plaintiff and *Page 680 
because if there had been a promise to marry, the court concluded it was based upon an illegal consideration; but the credibility to be accorded to the parties was for the jury, not the court, and the jury might reasonably have reached a contrary conclusion to that drawn by the court. The verdict is not so manifestly and palpably against the evidence as to give assurance that the jury were influenced by passion, ignorance, partiality, corruption or lack of understanding of the issues or the evidence. Since the verdict was one to which twelve honest men acting fairly and intelligently might come, it was final and could not be legally set aside by the court.
   There is error, and the Superior Court is directed to enter judgment upon the verdict as rendered.